PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


MICHAEL E. BROWN, JR.,                            )
                                                  )     CASE NO. 5:19CV2216
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
AKRON PAINT & VARNISH, INC., et al.,              )
                                                  )     MEMORANDUM OF OPINION
                Defendants.                       )     AND ORDER



        Pro se Plaintiff Michael Elliott Brown, Jr. filed this action against Akron Paint &

Varnish, Inc., Michael Phillips, and Michael Sommers. ECF No. 1. The substantive part of

Plaintiff’s Complaint states in its entirety:

                Plaintiff now avers that he was wrongfully terminated with
                racial/discriminatory motivation by all named Defendants. Further
                Plaintiff avers that he experienced lost wages defamation and slander
                in this instant matter and will seek punitive damages as well. Equally
                as important Plaintiff avers while under State and Federal Question
                Defendants coerced and/or falsified witness statements.

Id. at PageID #:3. He indicates he received a Notice of Right to Suit from the Equal Employment

Opportunity Commission (“EEOC”) suggesting this is related to his employment. ECF No. 1-1.

He seeks monetary relief. ECF No. 1 at PageID #: 3.

        On October 2, 2019, this Court informed Plaintiff that his Complaint, as written, may be

subject to dismissal for failure to state a claim upon which relief may be granted. ECF No. 3.

The Court explained that although the standard of review is liberal for pro se pleadings, it

requires more than bare assertions of legal conclusions. Lillard v. Shelby County Bd. of Educ.,
(5:19CV2216)

76 F.3d 716, 726-27 (6th Cir. 1996). The Complaint must give the Defendants fair notice of

what the Plaintiff’s legal claims are and the factual grounds upon which they rest. Id. at 726;

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). He was told that

his Complaint did not meet these basic pleading requirements. ECF No. 3. The Court allowed

him thirty (30) days from the date of that Order to amend his Complaint to set forth a cognizable

claim for relief. Id. The Court also informed Plaintiff that if a legally sufficient amended

Complaint was not filed within the time permitted, this action will be dismissed. Catz v.

Chalker, 142 F.3d 279 (6th Cir. 1998); Tingler v. Marshall, 716 F.2d 1109, 1112 (6th Cir. 1983).

       Although more than thirty days have passed since the Court issued that Order, Plaintiff

has not filed an Amended Complaint nor has he requested additional time to do so. Plaintiff’s

Complaint is the only pleading before the Court. As stated in its previous Order, it does not meet

the basic pleading requirements of Federal Civil Procedure Rule 8.

       Accordingly, this action is dismissed. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.



       IT IS SO ORDERED.



  January 22, 2020                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 2
